DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 11 (“wherein the charging device is one of an exhaust-gas turbocharger, an electromotively operated charger, and as a charger operated via a mechanical coupling to the internal combustion engine”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 11, the recitation “wherein the charging device is one of an exhaust-gas turbocharger (option A), an electromotively operated charger (option B), and as a charger operated via a mechanical coupling to the internal combustion engine (option C)” requires one of but the list which follows is not separated by or and instead uses and making it unclear if the claim requires A and C or B and C. A suggested clarification is “wherein the charging device is one of an exhaust-gas turbocharger (option A), an electromotively operated charger (option B), [[and]] or as a charger operated via a mechanical coupling to the internal combustion engine (option C)”.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    548
    735
    media_image1.png
    Greyscale

Claims 1-11, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,393,009 to MOHTAR et al., hereinafter MOHTAR.

As to claim 1
MOHTAR discloses a compressor for a charging device (turbocharger compressor in fig. 1) of an internal combustion engine (turbocharger for an ICE, col. 4, lns. 58-63) comprising:
a compressor impeller (impeller 14, fig. 2 provided above) arranged for conjoint rotation on a rotor shaft (shaft 18); 

a housing which at least partially delimits the air supply channel (impeller 14 mounted in a compressor housing 16 on one end of a rotatable shaft 18, fig. 2); 
an iris diaphragm mechanism (inlet-adjustment mechanism 100) located in the housing (fig. 2) and upstream of the compressor impeller (inlet-adjustment mechanism 100 disposed in the air inlet 17 of the compressor housing, fig. 2); 
a plurality of lamellae (inlet-adjustment mechanism comprises a plurality of first blades 102A and second blades 102B arranged about the central axis of the air inlet, fig. 4) to close and open a diaphragm aperture (iris defines an aperture in fig. 1), such that variable setting of a flow cross section for the air mass flow for flow against the compressor impeller (the inlet-adjustment mechanism is operable for adjusting an effective diameter of the air inlet into the compressor wheel. As such, the inlet-adjustment mechanism is movable between an open position, a closed position, and a super-closed position, and can be arranged to be adjusted to various positions intermediate between said open, closed, and super-closed positions; col. 5, lns. 23-29); and 
an actuator (actuator 116 in fig. 3) mechanically coupled to the iris diaphragm mechanism (via actuator rod 117) via an opening in the housing (116a in fig. 3), wherein the actuator is arranged on the housing such that the opening is a sealed-off by the actuator (exploded view in fig. 3).  

As to claim 2
MOHTAR discloses the actuator is a cover for the opening of the housing (fig. 3 shows exploded view and when assembled the actuator appears to close 116a).  

As to claim 3
MOHTAR discloses the actuator is fixed on the housing from the outside (fig. 3) with a flat bottom side to cover the opening (surface around 116A is flat as is the actuator). 

 

    PNG
    media_image2.png
    356
    728
    media_image2.png
    Greyscale

As to claim 4
MOHTAR discloses a sealing material lines the opening and is arranged between the actuator and the housing (see annotated fig. 3).  

As to claim 5
MOHTAR discloses one of the housing and the actuator has a groove which surrounds the opening and in which the sealing material is arranged (see annotated fig. 3).  

As to claim 6
 MOHTAR discloses the actuator is arranged within the housing via a coupling mechanism (via actuator rod 117) and mechanically coupled to an adjusting ring of the iris diaphragm mechanism (actuator rod 117 that extends through a space defined in the compressor housing and is affixed at its distal end to a pin 118 that engages a slot 109 in the outer periphery of the unison ring 106. The actuator is operable to extend and retract the rod 117 linearly along its length direction so as to rotate the unison ring 106 and thereby actuate the blades 102, col. 7, lns. 45-51) for closing and opening the diaphragm aperture (col. 7, lns. 51-53).  

As to claim 7
 MOHTAR discloses the housing is one of single-part and multi-part form (fig. 2).  

As to claim 8
 MOHTAR discloses the housing is of two-part form (fig. 2), wherein a first part of the housing is a part of a compressor housing (16) and a second part is a housing cover (20) connected to the first part (16 connected to 20 in fig. 2).  



As to claim 9


As to claim 10
MOHTAR discloses the housing (16) is a separate part from a compressor housing (20) and is fixed on the compressor housing (16 is fixed on 20).  

As to claim 11
 MOHTAR discloses (see fig. 2) charging device for an internal combustion engine (see explanation for claim 1), comprising: 
a rotor shaft (18) is rotatably mounted in a rotor bearing (fig. 2); 
a compressor (fig. 2) having a compressor impeller (impeller 14, fig. 2 provided above) arranged for conjoint rotation on a rotor shaft (shaft 18), 
an air supply channel for conducting an air mass flow to the compressor impeller (see explanation for claim 1), 
a housing which at least partially delimits the air supply channel (see explanation for claim 1), 
an iris diaphragm mechanism located in the housing and upstream of the compressor impeller (see explanation for claim 1), 
a plurality of lamellae to close and open a diaphragm aperture (see explanation for claim 1), such that variable setting of a flow cross section for the air mass flow for flow against the compressor impeller (see explanation for claim 1); and 
an actuator mechanically coupled to the iris diaphragm mechanism via an opening in the housing, wherein 222017P03702WOUS the actuator is arranged on the housing such that the opening is a sealed-off by the actuator (see explanation for claim 1); and 
wherein the charging device is one of an exhaust-gas turbocharger (turbocharger 10 in accordance with one embodiment of the invention is illustrated in axial end view in FIG. 1, and an axial cross-sectional view of the turbocharger is shown in FIG. 2), an electromotively operated charger, and as a charger operated via a mechanical coupling to the internal combustion engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/26/2021 9:32 AM